Shaw, C. J.
It appears by the exceptions that the book was rejected as incompetent, partly upon specific objections, taken at the trial, which are stated and still relied on as valid, and partly on an inspection of the book by the judge. So fai as the judge acted and decided on his own examination, the decision must be taken as made on matter of fact of which he was the proper judge, and not of law, and therefore not open to reexamination in this court. And as the rejection may have been caused by the character of the book itself, the exceptions cannot be sustained.

Exceptions overruled.